EEYNOLDS, P. J.
(after stating the facts). — The abstract of the record, the statements and briefs of counsel for each party and their arguments, are presented to this court in such admirable shape and lawyer-like manner, that it is a pleasure to the court to deal with them. Our examination of the record satisfies us that *90the case was fairly presented to the jury, and as it is not disputed by the learned counsel for plaintiff that there is evidence to support it, we are relieved from the necessity of analyzing it, or setting it out in detail. The statement of the facts we have made, adopting in the main that of counsel for plaintiff, embodies them fully enough to show there was ample evidence to sustain the verdict and that the case wns submitted to the jury on instructions that covered it and are correct in law, is apparent. In fact we do not understand that their correctness is challenged by counsel for plaintiff as legal propositions nor is it claimed that they are not justified by the evidence in the case, save in one respect. Counsel submit that under the facts in the case, the court erred in instructing the jury that when defendant deposited the packages in the store company’s safé, it did so at plaintiff’s risk. The statement, it is claimed, was calculated to mislead the jury, and it is claimed this clause, taken in connection with the contract complained of, and the recitals in instruction number 5, given at instance of defendant, are clearly errors. This contract referred to was on the back of the receipt of the express company. We do not understand that this endorsement was treated by the court, in its instructions to the jury, as a limitation of the liability of the carrier. When the receipt was offered, it was objected to because it had not been shown that the bank, plaintiff, had any knowledge of this condition, and because it had not been properly pleaded in the answer. It appears to have been on the back of the receipt given by defendant to the Trust Company when the latter left the money to be sent on to the plaintiff. It was clearly a part of the receipt, and that the Trust Company was acting as agent of plaintiff in forwarding the money seems to us very clear. The instruction complained of is not subject to the objection made. An examination of the other testimony objected to, does not lead us to conclude that reversible error was committed in admitting it. Indeed we think the *91case was fairly tried. Considering the record in the case, including the pleadings, the testimony, the rulings on the admission of the testimony, and the instructions, we cannot say that there was any reversible error, any error to the manifest prejudice and harm of plaintiff, committed. So believing, the judgment of the circuit court is affirmed.
All concur.